Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 08/02/2021 is acknowledged.
3.	Claims 1, 3-4, 7, 9 and newly added claim 17 are pending.
4.	Claims 4 and 7 stand withdrawn and newly added claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/18/2021.  
5.	Claims 1, 3 and 9 are currently under examination as they read on a kit or composition comprising SEQ ID NO:2 immobilized to a carrier or surface.  The Examiner has extended the search to encompass the full scope of species recited in claim 1
6.	Applicant’s IDS document filed on 08/02/2021 has been considered.
7.	The following rejections are necessitated by the amendment filed on 08/02/2021.

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: SEQ ID NO:1 and SEQ ID NO: 2 with or without a conservative amino acid substitution of a residue of SEQ ID NO:2, the specification does not reasonably provide enablement for : a protein comprising an amino acid sequence having at least 95% identity; encoded by a nucleotide sequence having at least 95% identity to the nucleotide sequence of SEQ ID NO:1; encoded by a nucleic acid that hybridizes under high stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO:1; or a protein comprising the sequence of any one of SEQ ID NOs 17:20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
The specification does not provide a sufficient enabling description of the claimed invention.  The specification discloses only SEQ ID NOs 1-2. However, the instant claims encompass in their breadth variants.  However, it is highly unpredictable which variants can be used to diagnose allergies.

The art acknowledges that function cannot be predicted based solely on structural similarity to a protein found in the sequence databases and recognized that it was unpredictable if any functional activity will be shared by two polypeptides having less than 100% identity over the full length of their sequences. Even single amino acid differences can result in drastically altered functions between two proteins.  In view of this unpredictability; the skilled artisan would not reasonably expect a polypeptide having anything less than 100% identity over the full length of the recited proteins to share the same function as the recited proteins.  The recitation of percent identity language, in the absence of a testable function and limitations regarding the sequence length over which the percent identity is required; does not allow the skilled artisan to make and use the encoding nucleic acids commensurate in scope with the instant claims without undue experimentation.
The fact that two nucleic acid sequences will hybridize under moderate or stringent conditions does not in and of itself require that the two sequences share any functional activity.  Thus the same observations apply to the recitation of "that hybridizes" to the recited sequences with respect to the full-length nucleic acid is possible.  Even when limited with at least 95% identity in the absence of a clear recitation that the identity is over the full length of SEQ ID NOs, the claim reads on subsequences.  Finally, hybridization under conditions other than high stringency would be expected to permit a great deal of variation between the two hybridizing sequences, making it even more unpredictable that the two sequences would share the same function.  Thus as for the recitation of percent identity, hybridization language in the absence of a testable function and limitations regarding both the hybridization conditions and the sequence length over which the hybridization takes place; does not allow the skilled artisan to make and use the hybridizing nucleic acids commensurate in scope with the instant claims without undue experimentation. 
The instant claims do not require that the nucleic acids encode full length; but rather encompasses any subsequences thereof.  The specification does not provide sufficient guidance as to which subsequences would hybridize under stringent conditions to the recited sequences.  The specification does not provide any working examples of any subsequences that would encode sequences for use in the claimed invention.  It would require undue experimentation of the skilled artisan to determine which subsequences would have the function of the full length molecules.  Thus, it would require undue experimentation of the skilled artisan to determine which subsequences are encompassed.
Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence 
Antibodies bind small epitopes and any changes to those epitopes changes antibody binding, so variants with altered amino acids will not be useful for detecting antibodies that bind to IgE that is specific for the full length recited sequences.  
In addition, the specification is not enabled for a recombinantly produced polypeptides “comprising” any one of SEQ ID NOs 17-20 for use in diagnosis. The term “comprising” is open 
Further, the terms “comprising” and “encodes” are open-ended and expand the nucleic acid and amino acid sequences encompassed to include additional non disclosed amino acid and nucleic acids outside of the recited sequences. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to determine antibody binding for proteins or peptides having multiple substitutions or multiple modifications, as encompassed by the instant claims.  The positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Applicant’s arguments filed on 08/02/201 have been fully considered, but are not found persuasive.
It is the Examiner’s position that the rejections stand for the reasons cited supra with respect to the amended claims.  


Applicant is in possession of: SEQ ID NO:1 and SEQ ID NO: 2 with or without a conservative amino acid substitution of a residue of SEQ ID NO:2.
Applicant is not in possession of : a protein comprising an amino acid sequence having at least 95% identity; encoded by a nucleotide sequence having at least 95% identity to the nucleotide sequence of SEQ ID NO:1; encoded by a nucleic acid that hybridizes under high stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO:1; or a protein comprising the sequence of any one of SEQ ID NOs 17:20.  
There is insufficient support in the specification for the various nucleic acids and proteins recited in the instant claims.   The specification is limited to the sequences of SEQ ID NOs 1-2.  It cannot be predicted whether a polypeptide having anything less than 100% identity over the full length of the recited sequences will share the same functional characteristics as the recited sequences.  Thus, the recitation of percent identity language, in the absence of a testable function and limitations regarding the sequence length over which the percent identity is required.   The genus of nucleic acids encoding a protein with various percent identities to the recited sequences, or subsequences thereof is very large; and a great deal 
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention. In the instant application, the amino acid and nucleic acid sequences are required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein. See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398, 1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225 (Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species 
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed proteins, antigens and amino acids to demonstrate possession.
Applicant’s arguments filed on 08/02/201 have been fully considered, but are not found persuasive.
It is the Examiner’s position that the rejections stand for the reasons cited supra with respect to the amended claims.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (PTO-892; Reference U) as evidenced by Odani et al. (PTO-892 mailed on 09/18/2020; Reference U).
	Hwang et al. teaches the PI II protein from Tracy soybeans immobilized on a polyacrylamide gel which was purified previously being immobilized on Sephadex G-75 (In particular, Figure 3).  The PI II protein is specifically taught to be the exact same sequence as Bowman-Birk inhibitor D II of Odani et al. without the N-terminal “Sep-Asp-Gln-Ser-Ser-Ser-Tyr-Asp-Asp” sequence.  (In particular, Table II, page 380, whole document).  
	Hwang et al. also teaches the PI II protein polymerized by glutaraldehyde and injected into rabbits to produce antiserum. (In particular, pages 372-373).
	Hwang et al. also teaches the PI II protein iodinatied and reacted with antiserum which bound to the protein.    (In particular, pages 372-373).
	Odani et al. is being used as an evidentiary reference to show that the Bowman-Birk inhibitor D II is identical over length and sequence to instant SEQ ID NO:2.  

The Hwang et al. reference anticipates claim 1 for being bound to the polyacrylamide gel, G-75, other proteins polymerized by glutaraldehyde and antibodies in antiserum from rabbits. 
The recitation that the antigen “is at least one protein that specifically binds to IgE antibody from a patient having allergy to soybean” is inherent in the reference PI II protein. 
The reference teachings anticipate the claimed invention.   
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al. (IDS filed on 10/17/2019; Reference 2) in view of Odani et al. (PTO-892 mailed on 09/18/2020; Reference U).
Brandon et al. teaches that proteins of soybeans (Glycine max) are widely used in animal and human nutrition. In addition to the bulk of the seed storage proteins, which are classified as albumins and globulins, 6% of soybean proteins are classified as inhibitors of trypsin and chymotrypsin and 0.5% are sugar-binding lectins. The two major classes of inhibitors are the Kunitz trypsin inhibitor, which inhibits trypsin, and the Bowman-Birk inhibitor (BBI), which inhibits both trypsin and chymotrypsin. Unless removed or inactivated, these inhibitors and 
	The claimed invention differs from the prior art in the recitation of the Bowman-Birk D-II protein of SEQ ID NO:2 of claims 1, 3 and 9.
Odani et al. teaches the Bowman-Birk type proteinase inhibitor D-II of instant SEQ ID NO:2 which also comprises SEQ ID NOs 17-20 as evidenced by the specification on pages 55-56 and the sequence listing.  The Odani et al. reference teaches the sequence of the D-II inhibitor in Figure 4 and compares the sequence to BBI and other soybean protease inhibitors.  

	From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	Applicant’s arguments filed on 08/02/2021 has been fully considered, but is not persuasive.
	Applicant argues:
“The Examiner seems to argue that Brandon generally teaches immunoassays of soy proteins for clinical investigations into food allergy. Brandon also allegedly teaches that a very minor fraction - about 6% - of all soybean proteins are inhibitors of trypsin and chymotrypsin, including two major classes of inhibitors that are the Kunitz trypsin inhibitor and the Bowman-Birk inhibitor (BBI) that, if not removed or inactivated, “can impair the nutritional quality and safety of soy- based diets” (emphasis added). Thus, it does not seem to suggest any of such inhibitors cause soybean allergy.
Regardless, the Examiner argues that it would have been obvious to one of ordinary skill in the art at the time of invention to have used the protein of SEQ ID NO: 2 taught by Odani in the immunoassays taught by Brandon, because Brandon “provides the motivation to use Bowman-Birk inhibitors in immunoassays to analyze for soy proteins in different soybean lines, in processed foods, in nonsoyfoods fortified with soy proteins and for clinical investigations into food allergy.”



Thus, the amino acid sequence of BBI-1 referred to in Brandon shares only low sequence identity (<48%) with the amino acid sequences of SEQ ID NO: 2, while claim 1, in relevant part, requires a sequence identity of at least 95%. The amino acid sequence of BBI-1 as shown above also does not comprise any one of SEQ ID NOs: 17-20.

Furthermore, the Bowman-Birk type proteinase inhibitor D-II was not recognized as a soybean antigen at the priority date of the present application, as demonstrated by the extract from the WHO/IUIS database which did not list this antigen, and the absence of any hits for this antigen on PubMed, Google Scholar and J Dream III. See Exhibit A and below.

At most, p.6635 in Brandon only mentions a general possibility that various proteins from soybeans may cause allergic response. But no specific description is provided that BBI-1 may be an allergen, not to mention BBI-D-II of the present invention. See below:

possibly through interaction with a cellular serine protease, Good-quality soybean proteins contribute to the nutritional value of many specially foods including infant soy formulas and milk repigcers for calves, and provide texture fo many processed foods. However, they may also induce occasional allergic responses in humans. This paper aulines immunoassays developed to analyze for sey oroteins in diferent soybean dines, in processed foods, and in nonsoy foods fortified with soy proteins. An

Therefore, one of skill in the art would have had no clue that the presently claimed SEQ ID NO: 2 / BBI-D-II may be a soybean allergen, and there is certainly no reasonable expectation of  success for one of skill in the art to randomly pick BBI-D-II out of numerous proteins existing in soybean and test any of them individually to see if they indeed cause allergy.
Odani does not mention or suggest that BBI-D-II may be an allergen either, so Odani does not remedy the defect of Brandon.

Reconsideration and withdrawal of the obviousness rejection are respectfully requested.”


	It is the Examiner’s position that the references need not teach that the inhibitors are a cause of soybean allergy.
	Applicant’s argument that SEQ ID NO:2 was not recognized as an antigen until after the priority date is unpersuasive.  As evidenced by the art of Hwang et al. (PTO-892; Reference U),  the antigenic and immunologic properties of polypeptides which consist of subsequences of instant SEQ ID NO:2 were known in 1977.  As such, it was known that a polypeptide comprising that sequence would be an antigen and would have the immunological properties of the subsequence.  

15.	No claim is allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 2, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644